Citation Nr: 1132747	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-37 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits at a full-time rate of payment for the period dated from September 5, 2006, through August 10, 2007, under the Montgomery GI Bill (MGIB), Chapter 30.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1991 to July 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a determination of the Education Center at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran provided testimony at a hearing before personnel at the RO in July 2008.  A transcript of this hearing is of record.

In December 2008, the Board remanded this case for additional development.  The Board, in an April 2010 decision, denied the Veteran's claim and the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2010 Order, the Court granted a Joint Motion for Remand (JMR) of the claim, and vacated the Board's April 2010 decision.  This matter was remanded to the Board for readjudication in accordance with the JMR.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claim.

The Veteran attended a part-time, nonaccredited law program and seeks educational assistance benefits at the full-time rate of payment for the period dated from September 5, 2006, through August 7, 2007.  He was paid educational assistance benefits at the 3/4-time rate.  Of record is a Certificate of Enrollment, dated as received by VA in September 2006, that demonstrates that the Veteran was enrolled for 24 credit hours during the time period dated from September 5, 2006, through August 10, 2007, and that such was considered 3/4 training time.  
The Board notes here that the Board's December 2008 remand, as well as the April 2010 Board decision now vacated by the December 2010 Court Order, recorded the Veteran's dates of enrollment at issue in the current appeal as September 5, 2006, through April 10, 2007.  Careful review of the claims file is silent for April 10, 2007 as a significant date in the present appeal, and the Veteran, at the time of his June 2011 statement, asserts that August 10, 2007 is indeed the end date of the pertinent period of enrollment.  As noted above, the Certificate of Enrollment associated with the claims file includes the date August 10, 2007, and not April 10, 2007.  Thus, the Board decision herein has recorded the Veteran's dates of enrollment at issue in the current appeal as September 5, 2006, through August 10, 2007.

Pertinent VA regulations provide that a law course leading to a professional law degree, completion of which will satisfy State educational requirements for admission to legal practice, pursued in a nonaccredited law school which requires for admission to the course at least 60 standard semester units of credit or the equivalent in quarter units of credit, will be assessed on the basis of 12 class sessions per week for full-time attendance.  If the course does not meet these requirements it will be assessed on the basis of clock hours of attendance per week.  38 C.F.R. § 21.4274(b).  

In the present case, the Associate Dean of the Veteran's law program has asserted that the law program is nonaccredited.  As admission to the law program requires a bachelor's degree, in essence, more than 60 standard semester units of credit; and completion of the law program will satisfy State educational requirements for admission to legal practice, the Veteran's law program is nonaccredited pursuant to VA regulations and should be assessed on the basis of 12 class sessions per week for full-time attendance.  As the Veteran's law program required for admission at least 60 standard semester units of credit, the law program "met the requirements" of the regulation and thus consideration of assessment based on clock hours is not appropriate.

The Veteran, in support of his assertion that his law program attendance, assessed on the basis of class sessions, warrants payment of educational assistance benefits at the full-time rate, in April 2009, submitted his own calculations demonstrating that he had 20.08 class sessions each week based on the completion of 800 "term hours."  The Board has reviewed the Veteran's assertion and his accompanying calculation and unofficial law program transcript.  The Board notes that class sessions are determined, pursuant to the VA Education Advisory Bulletin 22-97-04, dated in October 1997, by dividing the total number of instructional hours per week by 50 minutes.  The Veteran's calculation is based on 800 "term hours" completed.  The Veteran has not provided information that describes a term hour, and he has not provided information as to the number of instructional hours he underwent on a weekly basis.  There is no evidence that "term hours" and "instructional hours" are synonymous.  The Board is thus unable to calculate the number of class sessions the Veteran attended.

Based on the foregoing, that there is not sufficient evidence in the claims file to allow the Board to determine the number of class sessions the Veteran attended on a weekly basis, the Board must remand the appeal for additional development.  On remand, the AMC/RO must attempt to obtain such evidence from the Veteran's law program.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's law program and request an official copy of the Veteran's transcript.

a.  Request from the Veteran's law program specific information as to how many instructional hours the Veteran was required to attend during the course of his law program for the period dated from September 5, 2006, through August 10, 2007.  

b.  Request that the Veteran's law program specifically comment upon "term units" and "term hours" as listed on the Veteran's unofficial transcript and describe the relationship between such and the number of instructional hours required to complete the law program, if any.  

The claims file must be documented with all inquires and responses related to obtaining the requested information.  

2.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











(CONTINUED ON THE NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


